Citation Nr: 1435552	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  10-39 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently rated as 70 percent disabling.  

2.   Entitlement to a compensable rating for bilateral hearing loss.

3.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to June 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The Veteran's claims for increased ratings for PTSD and hearing loss were remanded by the Board in December 2013.  

In a January 2014 rating decision, the VA Appeals Management Center (AMC) in Washington, D.C., increased the Veteran's disability rating for PTSD from 30 percent to 70 percent effective September 11, 2009, the date the Veteran filed his claim for an increased rating.  Because the maximum disability rating possible has not been assigned, the appeal for a higher rating remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement (NOD) as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal.)

After a January 2014 supplemental statement of the case (SSOC) was issued, additional medical evidence in the form of a VA outpatient treatment report was associated with the claims file.  The records are not relevant to the hearing loss claim being decided herein and as such the Veteran is not prejudiced by the Board's adjudication of this issue.  

The issues of entitlement to an increased rating for PTSD and entitlement to a TDIU are being addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.  


FINDING OF FACT

For the entire appeal period at issue, the Veteran's bilateral hearing loss was manifested by no worse than level I hearing in the right ear and level I hearing in the left ear.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 4.85, 4.86 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim decided herein with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in September 2009, November 2009, April 2010, May 2010, July 2010, August 2010, December 2013, and January 2014.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the January 2014 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled as to the issue decided herein.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claim.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Veteran contends that his service-connected bilateral hearing loss warrants a compensable rating.  

The Veteran was incarcerated when he filed his claim for an increased rating.  As such, a VA examiner conducted an ear examination in October 2009 at Deerfield Correctional Facility.  However, the examiner was unable to conduct audiometric testing as there was no audiometric equipment available at the facility.  Consequently, the results of the October 2009 VA examination do not include any relevant findings with regard to the Veteran's increased rating claim for hearing loss.

Treatment records from Deerfield Correctional Facility do not reflect any complaints, findings, or treatment for hearing loss.

In an October 2009 statement, the Veteran reported that he was having trouble hearing people talking to him, particularly on the left side.

VA outpatient treatment reports do not reflect any complaints, findings, or treatment for hearing loss.  

At a January 2014 VA audiometric examination, audiometric testing revealed puretone thresholds, in decibels, for the right ear of 15 at 1000 Hertz, 15 at 2000 Hertz, 30 at 3000 Hertz, and 40 at 4000 Hertz with an average decibel loss of 25.  Puretone thresholds, in decibels, for the left ear were 10 at 1000 Hertz, 15 at 2000 Hertz, 55 at 3000 Hertz, and 55 at 4000 Hertz with an average decibel loss of 34.  Speech testing revealed speech recognition ability of 96 percent in the right ear and 96 percent in the left ear.  The examiner concluded that the Veteran's sensorineural hearing loss does not impact his ability to work.  The Veteran indicated he needed people to repeat themselves if he is not looking directly at them.

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Where entitlement to compensation has already been established and an increase in the assigned rating is at issue, it is the present level of disability that is of primary concern.  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  

Ratings for defective hearing range from 0 percent to 100 percent, based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To rate the degree of disability from service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric level I, for essentially normal acuity, through numeric level XI for profound deafness.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100 (2013).

When the puretone threshold at each of the four specified frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral, to determine the Roman numeral designation for hearing impairment.  38 C.F.R. § 4.86(a) (2013).  Additionally, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  That numeral will be elevated to the next higher numeral.  38 C.F.R. § 4.86(b) (2013).

A review of the January 2014 audiometric examination, and using the speech discrimination scores from the audiogram, correlates to level I hearing in the right ear and level I in the left ear.  38 C.F.R. § 4.85, Table VI (2013).  Neither the Veteran's right nor left ear qualifies as an exceptional pattern of hearing loss.  38 C.F.R. § 4.86 (2013). 

The combination of level I and level I corresponds to a 0 percent disability rating. 38 C.F.R. § 4.85, Table VII (2013).  The ratings for disability compensation for hearing loss are determined by the mechanical application of the criteria in Table VI and Table VII.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In the Veteran's case, that results in a 0 percent rating. 

Consequently, based on the results of the examination of record, the Board concludes that the Veteran's bilateral hearing loss is consistent with no more than a 0 percent rating for the entire appeal period at issue.  The evidence does not support the assignment of a rating higher than 0 percent for hearing loss.

The Board has considered whether an extraschedular rating is warranted in this case.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); Fisher v. Principi, 4 Vet. App. 57 (1993); 38 C.F.R. § 3.321(b)(1) (2013).  Factors for consideration in determining whether referral for an extraschedular rating is necessary include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impractical.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1) (2013).

The Board finds that referral is not warranted in this case.  The evidence of record does not show that the Veteran's service-connected bilateral hearing loss is not adequately contemplated by the available schedular rating or that the disability presents an exceptional or unusual disability picture with such related factors as marked interfere with employment or frequent periods of hospitalization.  The VA examiner did not report that the Veteran's service-connected bilateral hearing loss markedly interfered with his employment.  See Martinak v. Nicholson, 21 Vet. App. 447, 454 (2007).  The Board recognizes that the Veteran has difficulty understanding speech if he is not facing the speaker.  Moreover, the service-connected bilateral hearing loss disability has not required frequent periods of hospitalization.  The Board concludes that the manifestations of the Veteran's bilateral hearing loss are not exceptional and the schedular evaluation inadequate.  Consequently, the Board finds that the evidence does not show that the criteria for referral are met.  38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

Entitlement to a compensable rating for bilateral hearing loss is denied.


REMAND

A review of the claims file reveals that a remand is necessary before a decision on the merits of the remaining claims can be reached.  

With regard to the PTSD claim, associated with the claims file is a statement from the Veteran dated in March 2014 which indicates that the Veteran was unemployable because of his service-connected PTSD.  Additionally, VA treatment reports dated in March 2014 include an assessment regarding PTSD which indicates that the Veteran's PTSD was severe and rendered him unemployable.  Finally, the results of the most recent VA examination in January 2014 were noted to be unreliable for rating purposes.  As a result, the Board has determined that the Veteran should be afforded a VA examination to determine the current nature and severity of the service-connected PTSD.   

Associated with the claims file is a VA Authorization and Consent to Release Information to VA for the Social Security Administration (SSA).  It is unclear whether the Veteran is in receipt of SSA disability benefits.  On remand, the RO should contact the Veteran and determine whether he is receipt of benefits and if so, request any decisions and medical records associated with those decisions.  

With regard to the TDIU claim, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims held that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Here, the Veteran submitted a statement indicating that he was unemployable due to his service-connected PTSD in March 2014.  The Board therefore finds that the issue of a TDIU has been reasonably raised by the record and is, thus, properly before the Board by virtue of the Veteran's increased rating claim for PTSD pursuant to Rice.

The Board notes that the Veteran is currently service connected for PTSD rated as 70 percent disabling, bilateral hearing loss rated as noncompensably disabling, and tinnitus rated as 10 percent disabling.  The combined rating for the Veteran's service-connected disabilities is 70 percent.  Therefore, the Veteran meets the schedular requirements of 38 C.F.R. § 4.16(a) during the pendency of this appeal.  Consequently, the Board has little choice but to remand this matter to afford the Veteran a VA examination to determine such.

Associated with the claims file are VA outpatient treatment reports dated through March 2014 which reflect treatment for the Veteran's service-connected PTSD.  Because it appears that there may be outstanding VA medical records that contain information pertinent to the Veteran's claims, an attempt to obtain any VA records dated after March 2014 should be made. 38 C.F.R. § 3.159(c)(2) (2013); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  If the Veteran identifies any additional pertinent treatment at VA, those records should be obtained.  If any other records are identified, after the necessary releases are obtained, the records should be requested.  Any negative responses should be associated with the claims file.  

2.  Contact the Veteran and determine whether he is in receipt of SSA benefits.  If so, obtain a copy of any decision(s) regarding a claim for disability benefits, including all medical records used to make the decision(s).

3.  Following completion of the above, schedule the Veteran for a VA examination to determine the current severity of his PTSD. The examiner should review the claims file and should note that review in the examination report.  The examiner should provide a full multi-axial diagnosis pursuant to the Fourth Edition of the Diagnostic and Statistical Manual, including the assignment of a Global Assessment of Functioning score.  The examiner should discuss the symptomatology exhibited by the Veteran and the level of occupational and social impairment caused by PTSD.  The examiner should also state whether it is at least as likely as not (50 percent or greater probability) that the Veteran is unable to secure or follow a substantially gainful occupation due to the combined disability due to his service-connected disabilities, including PTSD, hearing loss, and tinnitus.

4.  Upon completion of the above, readjudicate the issues on appeal, to include a determination as to whether entitlement to a TDIU is warranted.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

						(CONTINUED ON NEXT PAGE)

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


